Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method of detecting belt slip of a belt drive driving a generator of an internal combustion engine, the belt drive including i) a belt wrapped around a crankshaft pulley arranged on a crankshaft of the internal combustion engine, ii) a generator pulley arranged on a generator shaft of the generator, and, iii) a belt tensioner that can be adjusted in operation of the belt drive and adjusts a pre-tensioning force of the belt according to detected belt slip, the method comprising:
a rotational speed profile of the crankshaft during an angular window of the crankshaft, defined by an equation m·360º, and forming an average value of crankshaft rotational speed from said rotational speed profile of the crankshaft,
recording a rotational speed profile of the generator shaft, temporally independently of the recording of the rotational speed profile of the crankshaft during an angular window of generator shaft defined by an equation           n·ü-1
checking whether a rotational speed relationship between the average value of the crankshaft rotational speed and the average value of the generator shaft rotational speed is within a nominal range,
adjusting the belt tensioner if the rotational speed relationship is outside the nominal range, and 
wherein m and n are real numbers and ü is a transmission ratio between the crankshaft pulley and the generator pulley in Claim 1.
The prior art does not teach or suggest A method for detecting belt slip of a belt drive, the belt drive including:
a crankshaft pulley arranged on a crankshaft of an internal combustion engine, 
a generator pulley arranged on a generator shaft,
a belt wrapped around the crankshaft pulley and the generator pulley, and 
a belt tensioner arranged to adjust belt tension during operation of the belt drive according to detected belt slip, the method comprising:
	recording a rotational speed profile of the crankshaft during a first angular window, 
	forming an average value of crankshaft rotational speed from the rotational speed profile of the crankshaft, 
	recording a rotational speed profile of the generator shaft during a second angular window, 
	forming an average value of generator shaft rotational speed from the rotational speed profile of the generator shaft,

	adjusting the belt tensioner if the rotational speed relationship is outside the nominal range in Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654